Citation Nr: 9913671	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased rating for generalized 
anxiety with marked post-traumatic stress disorder (PTSD) 
features, currently evaluated as 50 percent disabling, for 
the purposed of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1940 to May 
1946.  The veteran was a prisoner of war of the Japanese for 
41 months.  He died in November 1992; the appellant is the 
veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1993 rating 
decision by the Boston, Massachusetts RO which, in pertinent 
part, denied service connection for the cause of the 
veteran's death.  In addition, when the veteran passed away 
he had a pending appeal regarding a rating in excess of 50 
percent for his service-connected generalized anxiety with 
marked PTSD features.  The appellant expressed her desire to 
continue the appeal concerning this claim in April 1993 and a 
supplemental statement of the case was issued in June 1993. 


REMAND

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  
Additional evidentiary development is warranted prior to 
appellate disposition of the appellant's claims. 

The appellant has repeatedly argued that the veteran died due 
to the negligent failure of VA medical personnel to diagnose 
colon cancer until November 1991.  A 1994 memo from the 
Director of Compensation and Pension Service notes that the 
appellant brought an administrative tort claim against VA for 
the wrongful death of the veteran.  It was further noted that 
this claim was settled for $200,000.  The memo instructs the 
RO to adjudicate the issue of entitlement to dependency and 
indemnity compensation pursuant to the provisions of 38 
U.S.C.A. § 1151.  To date, it does not appear as though the 
RO has adjudicated this issue.  Accordingly, the issue is 
referred to the RO for appropriate development.

In addition, in conjunction with the appellant's contention 
that, at the time of his death, the veteran was entitled to a 
rating in excess of 50 percent for his service-connected 
anxiety disorder, the Board notes that the appellant has 
repeatedly argued that the veteran's service-connected 
anxiety disorder should have been evaluated as 100 percent 
disabling since his discharge from service.  In this regard, 
the Board further notes that the RO failed to consider the 
question of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318(b).  
Dependency and indemnity compensation may be paid not only 
when it is found that the veteran died from a service-
connected disability, 38 U.S.C.A. § 1310, but also when, at 
the time of his death, he was is receipt of, or entitled to 
receive, compensation for a service- connected disability 
that was either continuously rated as totally disabling for a 
period of 10 or more years immediately preceding his death 
or, if rated as totally disabling for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of his discharge or release from active duty.  
See 38 U.S.C.A. § 1318(b).  If entitlement under Section 
1318(b) is found, benefits are paid in the same manner as if 
the veteran's death were service-connected.  Id.  
Accordingly, the issue is referred to the RO for appropriate 
development.

In addition, the Board notes that the veteran was a prisoner 
of war [POW].  The evidence of record indicates that, during 
his lifetime, the veteran received treatment for heart 
disease.  The appellant testified during a June 1994 personal 
hearing that the veteran was treated on several occasions for 
a heart condition.  The regulations provide that where a 
veteran is a former POW and was detained or interned for not 
less than 30 days and beriberi heart disease becomes manifest 
to a degree of 10 percent any time after such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  It is further provided that the term 
beriberi heart disease includes ischemic heart disease in a 
former POW who has experienced localized edema during 
captivity.  38 C.F.R. §§ 3.307, 3.309 (c) (1998).  In an 
interpretive letter dated May 24, 1996, from the Director of 
VA Compensation and Pension Services to the Directors of VA 
Regional Offices, it was noted that ischemic heart disease 
was another term for coronary artery disease, coronary heart 
disease and arteriosclerotic heart disease.  After obtaining 
the veteran's treatment records, the RO should consider the 
question of entitlement to service connection for heart 
disease; and if service connection is warranted the 
appropriate rating therefore as part of the adjudication of 
the issue of dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318(b).

Under the circumstances of this case, the Board finds that 
further assistance is required. Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the clinical 
records pertaining to the veteran's 
treatment since discharge at the VA 
Medical Center in Brockton, Massachusetts 
and the VA Hospital in White River 
Junction, Vermont.  This should include 
any additional treatment reports 
pertaining to the veteran's psychiatric 
condition and heart condition that may be 
available.

2.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain and associate 
with the claims folder, any additional 
private treatment reports pertaining to 
the veteran's psychiatric condition and 
heart condition  since discharge.

3.  The RO should ascertain whether there 
has been any action taken on the claim of 
entitlement to dependency and indemnity 
compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151; if not, such 
development should be accomplished.  If 
this claim, is denied the appellant 
should be provided with a statement of 
the case and, if she perfects the appeal 
by submission of a timely substantive 
appeal, this issue should be certified to 
the Board for appellate consideration.

4.  After reviewing the evidence of 
record, the RO should adjudicate the 
claim for entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, to 
include a determination as to whether 
service connection is warranted for heart 
disease and, if so, the appropriate 
rating therefor for the 10 year period 
preceding death.  If the claim is denied, 
the appellant and her representative 
should be furnished an appropriate 
statement of the case, and, if she 
perfects the appeal by submission of a 
timely substantive appeal, this issue 
should be certified to the Board for 
appellate consideration.

5.  The RO should review the issues of 
service connection for the cause of the 
veteran's death and entitlement to an 
increased rating for generalized anxiety 
with marked PTSD features, for the 
purposes of accrued benefits.  If any 
decision remains adverse to the 
appellant, she and her representative 
should be issued a supplemental statement 
of the case.  A reasonable opportunity to 
respond should be afforded to all 
interested parties.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


